Title: From John Adams to Benjamin Waterhouse, 21 May 1821
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo May 21 1821

I am glad I forgot to return your Son’s beautiful morsel on Industry with my last Letter; because it furnishes an Apology for writing another. In answering a letter I commonly forget to notice two thirds of it, till my Answer is Sent away.
Helvetius and Rousseau preached to the French Nation Liberty, till they made them the most mechanical Slaves; equality till they destroyed all Equity; humanity till they became Weasels, and Affrican Panthers; and Fraternity till they cutt one anothers throats like Roman Gladiators.
Helvetius carried his enthusiasm for Equality So far that he fills many pages with learned and ingenious Arguments to prove thatt Men are born equal in Capacity, Intellect, and Genius. This doctrine, if I have correctly measured your inimitable wooden leg, is at Antipodes with yours. You Seem to imply that natural Genius is all, and Education nothing but artificial Show.
Now, if I rightly ken you both, I canot perfectly agree with Waterhouse or Helvetius: For
1. Barrow and Waterhouse have both proved the antient Maxim that the Gods Sell all things to Industry.
2 I have never known a Studious Youth who did not come to something; A Student at the Bar who did not make a Lawyer; a Student in Medicine who did not become a Physician; a Student in Theology who did not turn out a divine. No, Nor a Studious carpenter who did not appear an excellent Architect; nor a diligent Shoemaker, who was not a good Workman.
3. Genius is often produced by Accident. Mrs. Morton Says Genius is Sorrow’s Child.—Extream Poverty, deep distress, Severe Affliction, Sudden danger, cruel, inextricable Embarrassments, often produce astonishing Efforts of Genius. Revolutions they Say, produce Self taught Heros, Statesmen, Phylosophers, Genius in Abundance, out of multitudes of lumpish Animals. Anger, Hatred, Revenge, Jealousy, Envy, and above all Love, are often prodictive of Sublime and beautiful Genius. Disappointment too, Often creates it.
4. Genius is often created by artificial and physical Means. West India and even New England Rum and Virginia Whisky, Mild English Porter, and even good old Cyder, much more Burgundy Champaigne, Old Madeira, Cherry, and Old Hock, are great Inspirers.—But they Say, for I never tried an Attom or a drop, that Opium and liquid Laudanum are the very divinities that Stir within us, and will produce Genius out of the coarsest Clay. Arrack, and Coniac brandy have plenty of Genius in them.
5. To descend to examples. Tom. Paine could never write without Several bottles of Porter, or an equal quantity of Alcohol or Rum, or brandy, in his Stomach. Churchill could not compose a Verse, without a Bottle of Madeira Wine before him. Abraham B——p of Connecticutt could not write upon the Alliance of Church and State, till he had a reasonable quantity of Rum and Water in him. And I have been told by Parson Montague of Dedham, though I will not vouch for the truth of it, that General Hamilton never wrote or Spoke at the bar, or elsewhere, in public, without a bit of Opium in his mouth. But none of these causes can produce Helvetius’s Equality of Genius. Education, after all, is a better leg, if it is wooden, than all the rest. 
John Adams.So much for octogenarian or nonaginarian badinage!
